Per Curiam: This case was before us at the April term, 1898, and is reported as Knopf v. Chicago Real (Estate Board, 173 Ill. 196. By the decision in the latter case the decree of the circuit court was reversed, upon the ground that the South Park Commissioners had not been made parties to the suit; and the cause was remanded to the court below for further proceedings. After the case went back, the bill was amended by making" the South Park Commissioners parties defendant thereto, and was demurred to, and the demurrer overruled, and the same decree entered, enjoining the levy of the two mill tax, as was entered upon the first hearing of the cause. The present appeal is prosecuted from the second decree, thus entered after the present appellants were made parties to the bill in the court below. The tax involved in this case is the same tax as is referred to in the case of South Park Comrs. v. First Nat. Bank of Chicago, (ante, p. 234). The decision in the latter case disposes of the question which arises upon the record in the present case. Accordingly, the decree of the circuit court is affirmed. Decree affirmed.